UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1829



SECRETARY OF CONGRESS OF THE UNITED STATES,
a/k/a Aaron H. Brooks,

                                                Plaintiff - Appellant,

          versus


THE CHIEF CLERK OF THE UNITED STATES DISTRICT
COURT OF MARYLAND; THE CHIEF OF THE UNITED
STATES DISTRICT FOR NORTHERN DISTRICT OF
CALIFORNIA; THE SAID STATE OF MARYLAND; ATTOR-
NEY GENERAL FOR THE STATE OF MARYLAND; CHAIR-
MAN OF THE STATE HALL OF RECORDS COMMISSION;
CHAIRMAN OF THE STATE EXECUTIVE COMMITTEE ON
RULES; DISTRICT COURT JUDGES OF WABASH DIS-
TRICT; COMMISSION ON JUDICIAL DISABILITIES;
STEVEN P. LEMMEY; BALTIMORE CITY FIRE DE-
PARTMENT; SUPREME BENCH OF BALTIMORE CITY,
individually and in his/her official capacity
and any and all other so named persons,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
1620-MJG)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Secretary of Congress of the United States, a/k/a Aaron H. Brooks,
Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Secretary of Congress of the United States, a/k/a Aaron H.

Brooks, appeals the district court’s order dismissing as frivolous

his civil rights complaint construed as a 42 U.S.C.A. § 1983 (West

Supp. 2001) action.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.     See Secretary of

Congress v. Chief Clerk, No. CA-01-1620-MJG (D. Md. filed June 11,

2001; entered June 12, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED



                                 2